Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 1 of 35

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www. flsb.uscourts.gov

In re: Case No.: 19-13770-MAM
Eagle Arts Academy, Inc., Chapter 7

Debtor.
/

SUMMARY OF INTERIM FEE APPLICATION OF COUNSEL

1. Name of Applicant: Greenspoon Marder LLP
2. Role of Applicant: Attorneys for Chapter 7 Trustee
3. Name of Certifying Professional: Michael R. Bakst
4. Date Case Filed: March 25, 2019
5. Date of Retention Order: April 19, 2019
IF INTERIM APPLICATION, COMPLETE 6, 7 AND 8 BELOW:
6. Period for this Application: March 28, 2018 through September 26, 2019
7. Amount of Compensation Sought: **$55,195.00
8. Amount of Expense Reimbursement Sought $ 1,405.81

IF FINAL APPLICATION, COMPLETE 9, 10 AND 11 BELOW; N/A

9. Period for this Application

10. Total Amount of Compensation Sought During Case: $

11. Total Amount of Expense Reimbursement Sought During Case: $

12. Amount of Original Retainer(s). Please disclose both Fee Retainer and Cost Retainer if such
Retainer has been received: N/A

13. Current Balance of Retainer(s) remaining N/A

14, Last Monthly Operating Report filed (Month/Year and ECF No.) N/A

15. If case is a Chapter 11, current funds in Chapter 11 case: N/A

16. If case is a Chapter 7, current funds held by Chapter 7 Trustee: $96,795.29

** Applicant Agrees to the customary 20% hold back on fees, therefore, the amount requested is
$55,195.00 plus costs in the amount of $1,405.81 for a total of $56,600.81, less 20% holdback of fees in the
amount of $11,039.00 to be paid at a later date, for an interim fee request of $44,156.00, plus costs of
$1,405.81, for a total of $45,561.81to be paid immediately.
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 2 of 35

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH

www.flsb.uscourts.gov
CASE NO.: 19-13770-MAM

In Re:
Eagle Arts & Academy, Inc.
Debtor(s).
/
INTERIM FEE APPLICATION

Greenspoon Marder, LLP., attorneys for the Chapter 7 Trustee , applies for interim
compensation for fees for services rendered and costs incurred in this Chapter 7 proceeding. This
application is filed pursuant to 11 U.S.C. § 330 and Bankruptcy Rule 2016, and meets all of the

requirements set forth in the Guidelines incorporated in Local Rule 2016-1(B)(1). The exhibits attached to
this application, pursuant to the Guidelines, are:

Exhibits “1-A and 1-B”- Summary of Professional and Paraprofessional Time.

Exhibit "2" - Summary of Requested Reimbursements of Expenses.

Exhibit "3" - The applicant's complete time records, in chronological order,
by activity code category, for the time period covered by this application.
The requested fees are itemized to the tenth of an hour.

Exhibit “4”- Spreadsheet for previous interim fee applications.

The applicant believes that the requested fee, of $55,195.00 for 94.60 hours worked (applicant
agrees to the customary 20% hold back on fees, therefore, the amount requested is $55,195.00,
for an interim fee request of $55,195.00 , plus costs of $1,405.81 » for a total of $56,600.81 ) is
reasonable considering the twelve factors enumerated in Johnson v._ Georgia Highway Express, Inc.,
488 F.2d 714 (Sth Circuit 1974), made applicable to bankruptcy proceedings by In re First Colonial
Corp. of America, 544 F.2d 1291 (5th Cir. 1977), as follows:

1. THE TIME AND LABOR REQUIRED:

The time expended by the applicant for legal services furnished the Chapter 7 Trustee as appears
on Exhibit "A" does not reflect and cannot reflect all of the time actually expended by the applicant.
Many telephone calls, routine correspondence, requests by creditors regarding the status of the Chapter 7
case and their individual claims cannot be reduced to time recordation and would increase the amount of
time expended by the applicant in this case.

2. THE NOVELTY AND DIFFICULTY OF THE SERVICES RENDERED:
This Chapter 7 proceeding presented several matters that required the services and skill of
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 3 of 35

an experienced bankruptcy lawyer.

3. THE PRECLUSION OF OTHER EMPLOYMENT BY THE
PROFESSIONAL DUE TO THE ACCEPTANCE OF THE CASE:

The applicant has devoted substantial time in the representation of the Chapter 7 Trustee as
more fully appears on Exhibit "A.” The applicant is aware of no other specific employment which was
precluded as a result of its accepting this case, but had the applicant not accepted this employment, the
time spent in this case would have been spent on other matters which would pay an hourly compensation
on a current basis.

4. THE CUSTOMARY FEE:
The hourly rate charged by Greenspoon Marder, LLP., reflects the hourly rates the applicant bills
to its clients in other similar bankruptcy cases; which is customary for attorneys in the Southern District of
Florida of similar skill and experience.

The hourly rate charged for timekeepers who worked on this bankruptcy are as follows:

 

 

 

Name Title Billed Per Hour
Michael R. Bakst Partner 595.00
Rilyn Carnahan Associate 475.00

 

 

 

 

 

5. TIME LIMITATIONS IMPOSED BY THE CLIENT OR OTHER
CIRCUMSTANCES:

 

The services performed by the applicant were performed under time constraints imposed by the
Chapter 7 Trustee. Therefore, considerable time had to be expended within short periods of time to produce the
pleadings, responses to other pleadings, and settlement documents, predicated upon the Chapter 7 Trustee's
proposed actions to resolve the issues in this bankruptcy estate.

6, THE EXPERIENCE, REPUTATION, AND ABILITY OF THE
APPLICANT:

Greenspoon Marder, LLP. with Michael R. Bakst as lead attorney, have substantial bankruptcy
experience and have appeared numerous times before this Court on other matters and their reputation and
abilities are well known to this Court.
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 4 of 35

7. UNDESIRABILITY OF THE CASE:
The representation of the Chapter 7 and of this case was not undesirable.

8, THE LEGAL STANDARD:

The applicable legal standard for compensation under 11 U.S.C. Section 330 is based on
the time, nature, extent, and value of the applicant’s services, as well as the cost of comparable services
other than in a case under Title 11. Therefore, it is respectfully required that the Court consider the
reasonableness of the fee required by the applicant.

9. CASE NARRATIVE:

This case was commenced by the filing of a Chapter 7 proceeding by Eagle Arts Academy, Inc.
(“Debtor”) on March 25, 2019. Michael R. Bakst was appointed as the Chapter 7 Trustee (“Trustee”),
The Debtor filed its initial Schedules on March 25, 2019 [ECF No. 4] and on April 8, 2019 [ECF Nos. 19-
26] and Amended Schedules on April 8, 2019 [ECF No. 27]. The Debtor’s 341 Meeting of Creditors was
held and concluded on May 1, 2019 [ECF No. 42].

On March 28, 2019, the Trustee filed his Emergency Application to Employ Michael Bakst and
Greenspoon Marder as Attorney for Trustee [ECF No. 9] and the Court entered the Interim Order
Approving Employment of the Trustee’s Attorney on an Emergency Basis Nunc Pro Tunc to March 27,
2019 and Notice of Final Hearing on April 8, 2019 [ECF No. 18]. The Court entered the Order Granting
Application to Employ Michael R. Bakst Nunc Pro Tunc to March 27, 2019 on April 19, 2019 [ECF No.
32]. The Trustee also filed his Emergency Application to Employ Soneet R. Kapila as Accountant on April
8, 2019 [ECF No. 10] and Application to Employ William Berger and the law firm of Weiss, Handler &
Cornell, PA as Special Counsel on April 8, 2019 [ECF No. 15].

Prepetition, Debtor had leased real property located at 1000 Wellington Trace, Wellington, Fl
33414 pursuant to a written lease agreement between Charter PB Wellington 2, LLC and Eagle Arts
Academy, Inc. The Debtor failed to pay rent and vacated the property. ESJ SL Goldenrod, LLC, a Florida
Limited Liability Company (“Purchaser”) offered to purchase the estate’s right, title and interest within
the lease, for $7,500.00. The Trustee’s Motion to Approve Sale of Estate’s Right, Title and interest sought
to sell lease rights held by the estate, which may or may not have existed any longer. The sale excluded
any claims of right, title, lien or interest in any personal property of the Debtor that may have been located
at the leasehold premises, including, but not limited to, furniture, fixtures, equipment, text books and
teaching materials. The Trustee sought Court approval to sell estate’s interest in the Lease between
Charter PB Wellington 2, LLC and Eagle Arts Academy, Inc., a Florida Non Profit Corporation to ESJ SL
Goldenrod, LLC, a Florida Limited Liability Company for the sum of $7,500.00.

On May 15, 2019, the Trustee filed his Motion for Sale of Property [ECF No. 44]. The Court
entered the Order Granting Trustee’s Motion Approving Sale of Estate’s Right, Title and Interest in Lease
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 5 of 35

Agreement Between Charter PB Wellington and Eagle Arts Academy, Inc. on June 13, 2019 [ECF No.
54].

The Trustee received a notice from the School Board of Palm Beach County advising him that The
Florida Department of Education had been awarded funds from the federal government through the
Temporary Emergency Impact Aid for Displaced Students grant in the amount of $90,138.00. The School
Board was in possession of the funds and informed the Trustee that they would turnover the funds upon the
Trustee obtaining an agreed order requiring same. The grant funds were to assist eligible school districts
with the cost of educating students displaced by Hurricane Harvey, Irma or Maria, or the California wild
fires during the 2017-18 school year. Eagle Arts Academy, Inc., was awarded grant funds in the amount of
$90,138.00 and had not been provided to Eagle Arts Academy, Inc. The grant was an asset of the
bankruptcy estate that needed to be turned over to be administered by the Trustee for the benefit of the
bankruptcy estate. The Trustee sought an order from the Court requiring the School Board of Palm Beach
County to turn over the $90,138.00 to the Trustee since funds were awarded from the federal government
through the Temporary Emergency Impact Aid for Displaced Students grant.

On July 1, 2019, the Trustee filed an Agreed Motion for Turnover of Property from the federal
government to The Florida Department of Education in the amount of $90.138.00 [ECF No. 63]. The
Court entered the Agreed Order for Turnover on July 2, 2019 [ECF No. 64].

On June 26, 2019, the Trustee filed his Notice of Taking Rule 2004 Examination Duces Tecum of
Annette M. Iraola as Registered Agent of Wellington School Property, LLC on July 16, 2019 [ECF No.
61]. The Trustee conducted his Rule 2004 Examination of Annette M. Iraola as Registered Agent of
Wellington School Property LLC on August 22, 2019 [ECF No. 71].

The Trustee is still administering assets in this case, reviewing financial records and tax returns as

well as possible avoidance actions.

10. CATEGORIES:
I. ADVERSARY PROCEEDINGS:
The facts surrounding the adversary proceedings are explained within the Case
Narrative.
II. CONTESTED MATTERS:
The facts surrounding the contested matters are explained within the Case Narrative
above.
HI. FEE/EMPLOYMENT:
Preparation and review of Final Fee Application.
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 6 of 35

11. CASE STATUS:

The Trustee is still involved in pending investigations into the disposition and recovery of various
assets of the Debtor and may be required to bring adversary proceedings in regard to same. There is
litigation ongoing with the School Board of Palm Beach County and ongoing avoidance analysis being
undertaken by accountants hired by the estate which may lead to the bringing of avoidance actions, among

other actions.
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 7 of 35

WHEREFORE, applicant seeks an interim award of fees in the amount of $55,195.00, plus
costs in the amount of $1,405.81 for a total of $56,600.81, (applicant agrees to the customary 20%
hold back on fees) and immediate payment of fees in the amount of $44,156.00 plus costs of

$1,405.81, for a total of $45,561.81.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the application, with all exhibits, has
been furnished to all parties listed below in the manner indicated, this 1* day of October 2019.

GREENSPOON MARDER, LLP

 

MICHAEL R. BAKST, ESQ.
Attomey for Trustee

Florida Bar No.: 866377
CityPlace Tower

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401
(561) 838-4523
michael.bakst@gmlaw.com

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

e Michael R Bakst  efilemrb@gmlaw.com,

ecf.alertt Bakst@titlexi.com;efileu1084@gmlaw.com;efileu 1 086@gmlaw.com;efileu3 86@
gmlaw.com

e Michael R. Bakst  efileul094@gmlaw.com,

ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu3 86@
gmlaw.com

e Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,
efileul092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileul 43 5@g
mlaw.com;efileul094@gmlaw.com;efileu1093@gmlaw.com; gregory.stolzberg@gmlaw.co
m;efileu2299@gmlaw.com

e Charles] Cohen ccohen@furrcohen.com,

rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;|titus@furrcohen.com;wschnapp@
furrcohen.com

e AdamD Farber afarber@adamfarberlaw.com,
elise@adamfarberlaw.com,adamfarberlaw@gmail.com,583 1893420@filings.docketbird.co
m;farberar77622@notify.bestcase.com

e¢ NedRNashban NNashban@baritzcolman.com, service@baritzcolman.com
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 8 of 35

e Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

e David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

** All parties on the Court’s mailing matrix, a copy attached hereto, shall be noticed with the
Notice of Hearing on this Interim Fee Application. Upon request a complete copy of the
Interim Fee Application may be obtained from the Trustee’s office.
Case 19-13770-MAM Doc 78 Filed 10/01/19

Label Matrix for local noticing
113¢-9

Case 19-13770-MAM

Southern District of Florida
West Palm Beach

Tue Oct 1 15:17:01 EDT 2019

The School Board of Palm Beach County, Flori
CHARLES I. COHEN, ESQ. FURR COHEN

2255 Glades Rd., Ste 301 E

Boca Raton, FL 33431-7382

Access Receivables Management
PO Box 1377
Cockeysville, MD 21030-6377

Alba Olivera, Juan
2180 White Pine Circle, Apt C
Greenacres, FL 33415-6175

Amtrust North America
PO Box 6939
Cleveland, OH 44101-1939

Apple Financial
PO Box 458
Souderton, PA 18964-0458

Barlett, Maria M.
11775 Laurel Valley Circle
Wellington, FL 33414-5923

Blount Gregory James
760 NE 4th Court
Boca Raton, FL 33432

Broder Stacy
740 Malibu Bay Drive Apt 304
West Palm Beach, FL 33401-8401

Charter PB Wellington 2, LLC
19950 W Country Club Dr., Suite 800
Aventura, FL 33180-4603

Charter PB Wellington 2, LLC
Frank Weinberg & Black, P.L.
David Neal Stern, Esq.

1875 NW Corporate Blvd.
Suite 100

Boca Raton, FL 33431-8550

12140 S5éth p n
12140 5éth pl n
west palm beach, FL 33411-8532

Active Alarms Inc.
7512 Dr. Phillips Blvd Suite 50-503
Orlando, FL 32819-5420

Allen Maxwell & Silver
PO Box 540
Fair Lawn, NJ 07410-0540

Anita K. Ryerson
12262 Areaca Drive
Wellington, FL 33414-4102

Axelrod, Britany
10403 Carmen Lane
Royal Palm Beach, FL 33411-3013

Berrie, Donna
20563 §. Charleston
Boca Raton, FL 33434-5904

Booster Enterprises
10400 Old Alabama Rd Connector #400
Alpharetta, GA 30022-8270

(p)CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

Charter PB Wellington 2, LLC

c/o Frank, Weinberg & Black, P.L.
Attention: David Neal Stern

1875 NW Corporate Blvd., Suite 100
Boca Raton, FL 33431-8550

Page 9 of 35

Eagle Arts Academy, Inc.
PO Box 1268
Boca Raton, Fl 33429-1268

A & § Transportation
649 Fifth Avenue South
Naples, FL 34102-6601

Age of Learning for Schools, Inc.
101 N. Brand Blvd 8th Floor
Glendale, CA 91203-2639

AmTrust North America, Inc. on behalf of
Technology Insurance Company, Inc.

c/o Maurice Wutscher LLP

23611 Chagrin Blvd. Suite 207

Beachwood, OH 44122-5540

Anne Gannon Tax Collector PBC
PO Box 3715
West Palm Beach, FL 33402-3715

BB&T Huffaker Insurance
PO Box 89063
Charlotte, NC 28289-0635

Blood, Monique S.
1693 Ripley Run
Wellington, FL 33414-6180

Brittany Axelrod

800 high street

unit 316

Palo Alto, CA 94301-2455

Catherine Gonzalez
15249 97th Rd N
West Palm Beach, FL 33412-1760

Charter School Management Corporation
43460 Ridge Park Dr., Suite 100
Temecula, CA 92590-3600
Case 19-13770-MAM Doc 78 Filed 10/01/19

Chase, Melinda
17143 63rd Road N.
Loxahatchee, FL 33470-6014

Colleen Searing

250 S. Central Blvd.
Suite 104A

Jupiter, FL 33458-8812

Cook, Henry

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

De Lage Landen Financial Services
PO Box 41602
Philadelphia, PA 19101-1602

E Rate Advantage, LLC
106 Lilac Drive
Annandale, NU 08801-3450

Emma Fiebach
4515 45th way
West palm beach, FL 33407-6847

Feibach, Emma

c/o Scott Wagner & Assoc.. PA
250 S. Central Blvd. #104-A
Jupiter, FL 33458-8812

Florida Department of Revenue
2468 Mentrocentre Blvd
West Palm Beach, FL 33407-3105

Frog Street Press Inc.
800 Industrial Blvd., Suite 100
Grapevine, TX 76051-8634

Gregory James Blount
760 NW 4th Court
Boca Raton, FL 33432-2502

Christina Cunningham

c/o Scott Wagner and Associates, P.A.
250 S. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Comcast Business
PO Box 37601
Philadelphia, PA 19101-0601

Cunningham, Christina

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812

Deborah Scardaccione
632 Saxony N
Delray Beach, FL 33446-1055

Eagle Arts Academy Inc.

c/o Szabo Associates, Inc.
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1357

FPL
General Mail Facility
Miami, FL 33188-0001

Florida Department of Health
4052 Bald Cypress Way Bid-Bol
Tallahassee, FL 32399-1729

Florida Department of Revenue
Payroll Taxes

PO Box 6510

Tallahassee, FL 32314-6510

GG IT Tech
13131 55th Road N.
West Palm Beach, FL 33411-8353

Haile Shaw & Pfaffenberg
660 U.S. Highway One, 3rd Floor
North Palm Beach, FL 33408-4628

Page 10 of 35

Cintas Corporation
PO Box 630910
Cincinnati, OH 45263-0910

Companion Corporation
1831 Fort Union Blvd.
Salt Lake City, UT 84121-3041

Curriculum Associates LLC
PO Box 4119
Woburn, MA 01888-4119

Dixie Marketing
PO Box 634
Hartselle, AL 35640-0634

Element Management Group Inc.
760 NE 4th Court
Boca Raton, FL 33432

Federal Express
PO Box 660481
Dallas, TX 75266-0481

Florida Department of Health PBC
PO Box 29 4th Floor
West Palm Beach, FL 33402-0029

Frank, Weinberg & Black, PL
David W. Black, Esq.

7805 SW 5th Court
Plantation, FL 33324

Georgopulos, Yvonne

c/o Scott Wagner & Assoc, PA
250 S. Central Blvd. #104-A
Jupiter, FL 33458-8812

Haile, Shaw & Pfaffenberger, P.A.
660 U.S. HIGHWAY ONE

THIRD FLOOR

Attn: §. Daversa

NORTH PALM BEACH, FL 33408-4629
Case 19-13770-MAM Doc 78 Filed 10/01/19

Heather Ferrin
5509 Descartes Cir
Boynton Beach, Fl 33472-2410

TAN BOTTOM
17225 MURCOTT BLVD
LOXAHATCHEE, FL 33470-2768

Irizarry, Jeffry
2209 Amesbury Ct.
Wellington, FL 33414-8021

Johnson Controls Fire Protection
50 Technology Dr
Westminster, MA 01441-0001

King & Walker, CPAs, PL
2803 W. Busch Blvd $106
Tampa, FL 33618-4517

Krista Martinelli

c/o Scott Wagner and Associates, P.A.

250 S. Central Blvd.
Suite 104A
Jupiter, FL 33458-8812

Maria M. Barlett
11775 Laurel Valley Circle
Wellington, FL 33414-5923

Marlene Ortiz

c/o Scott Wagner and Associates, P.A.

250 S. Central Blvd.
Suite 104A
Jupiter, FL 33458-8812

McCoy, Pamela
127 Victory Circle
Boynton Beach, FL 33436-2894

Mia, Rokshana

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812

Henry Cook
1240 Rosegate Blvd
Riviera Beach, FL 33404-1822

Tan Bottom
17225 Murcott Bld
Loxahatchee, Fl 33470-2768

Issurdatt-Hafeez, Ruth Ann
7374 Brunswick Circle
Boynton Beach, FL 33472-2536

Juan ali alba Olivera
2180 white pine cir apt C
Greenacres, FL 33415-6175

Kirschenbaum, Mark Adam
2170 Polo Gardens Drive #207
Wellington, FL 33414-2030

Kristin Kolbenschlag
455 NE 37th Street
Boca Raton, FL 33431-5925

Maria R. Acevedo
1451 The 12th Fairway
Wellington, FL 33414-5708

Martinelli, Krista J.

c/o c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Mejia Cleaning Service
4366 Minerva Drive
Melbourne, FL 32904

Millard, William
9811 Spanish Isles Drive
Boca Raton, FL 33496-1829

Page 11 of 35

Hill York Services Corporation
PO Box 350155
Ft. Lauderdale, FL 33335-0155

Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346

Philadelphia, PA 19101-7346

James Solomon

250 8. Central Bivd.
Suite 104A

Jupiter, FL 33458-8812

Kevin Willse

c/o Scott Wagner and Associates, P.A.
250 §. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Kolbenschlag, Kristin
73 Lariat Circle
Boca Raton, FL 33487-1515

Mari Heinonen

c/o Scott Wagner and Associates, P.A.
250 S. Central Blvd.

Suite 104A

Jupiter, FL 33458-8812

Marie R. Acevdeo
1451 the 12th Fariway
Wellington, Fl 33414-5708

Matta, Mira
6857 Hendry Drive
Lake Worth, FL 33463-7468

Melinda T. Chase
17143 63rd RD N
Loxahatchee, FL 33470-6014

Morse Communications Inc.
393 East Drive
Melbourne, FL 32904
Case 19-13770-MAM Doc 78 Filed 10/01/19

Office Depot
PO Box 1413
Charlotte, NC 28201-1413

Palm Beach County School Board
c/o Charles Cohen, Esq.

2255 Glades Road, Suite 301£
Boca Raton, FL 33431-7383

Pitney Bowes Inc
27 Waterview Dr, 3rd Fl
Shelton CT 06484-4361

Protective Pest Control
8211 Bama Lane, Suite 2
West Palm Beach, FL 33411-3786

Rich, Robert Lee
922 SW llth Terrace
Delray Beach, FL 33444-7737

Ryerson, Anita
12262 Areaca Drive
Wellington, FL 33414-4102

Scott Albano
9561 Majestic Way
Boynton Beach, Fl 33437-3324

Sommer Talerico

c/o Scott Wagner and Associates, P.A.

250 S. Central Blvd.
Suite 104A
Jupiter, FL 33458-8812

Sun Life Financial
PO Box 843300
Kansas City, MO 64184-3300

SurTec Insurance Company
P.0, Box 5005
Woodland Hills CA 91365-5005

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Palm Beach Fire Equipment Co
3965 A-10 Investment Lane
Rivera Beach, FL 33404-1775

Prime Rate Premium Finance Corp.
PO Box 580016
Charlotte, NC 28258-0016

ROKSHANA MIA
12681 WHITE CORAL DR
WELLINGTON, FL 33414-8092

Robert Lee Rich
922 Southwest lith Terrance
Delray Beach, FL 33444-7737

Scardaccione, Deborah J.
1660 Renaissance Commons, #2504
Boynton Beach, FL 33426-7226

Searing, Colleen
1322 Denlow Lane
Royal Palm Beach, FL 33411-4012

Studies Weekly Inc.
1140 North 1430 West
Orem, UT 84057-6405

Suntrust Bank
PO Box 404468
Atlanta, GA 30384-4468

Synter Resource Group LLC
PO Box 63247
North Charleston, SC 29419-3247

Page 12 of 35

Ortiz, Marlene

c/o Scott Wagner & Assoc. PA
250 S. Central Bivd #104-A
Jupiter, FL 33458-8812

Pitney Bowes
PO Box 371874
Pittsburgh, PA 15250-7874

Progressus Therapy
75 Remittance Drive Suite 6221
Chicago, IL 60675-6221

Revenue Systems
PO Box 15257
Clearwater, FL 33766-5257

Russo, Joseph A.
712 Sunny Pine Way, A-2
Greenacres, FL 33415-8969

Scott Albano

9561 Majestic Way

Boynton Beach

Florida 33437

9561 Majestic Way, FL 33437-3324

Simplex Ginnell
Dept Ch 10320
Palatine, IL 60055-0320

Summerlin, Amy
3196 N. Jog Road, Apt 6201
West Palm Beach, FL 33411-7434

Supplyworks
PO Box 404468
Atlanta, GA 30384-4468

Szabo Associates Inc
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1395
Case 19-13770-MAM Doc 78 Filed 10/01/19

Talerico, Sommer D

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Thyssen Krupp Elevator Corporation
PO Box 933004
Atlanta, GA 31193-3004

US Bank Equipment Finance
PO Box 790448
St. Louis, MO 63179-0448

Var Technology Finance
PO Box 790448
St. Louis, MO 63179-0448

Vivian a Welch
2412 Avenue $
Riviera beach, FL 33404-4035

Walsworth
PO Box 310287
Des Moines, IA 50331-0287

Weiss, Charles L
12140 56th Place N
West Palm Beach, FL 33411-8532

William Millard
9811 Spanish Isles Dr
Boca Raton, FL 33496-1829

Yvonne Georgopulos

c/o Scott Wagner and Associates, P.A.

250 S. Central Bivd.
Suite 104A
Jupiter, FL 33458-8812

Ned R Nashban

Baritz & Colman LLP

1075 Broken Sound Parkway
Suite 102

Boca Raton, FL 33487-3541

Tandem Interactive Inc.
1700 E. Las Olas Blvd., Suite 301
Fort Lauderdale, FL 33301-2407

Toshibia Business Solutions USA
PO Box 402709
Atlanta, GA 30384-2709

United Healthcare
PO Box 94017
Palatine, IL 60094-4017

Vega, Rosa
13131 55th Road N
West Palm Beach, FL 33411-8353

Voss & Klein
49 N Federal Hwy Suite 316
Pompano Beach, FL 33062-4304

Waste Management Inc. of Florida
PO Box 105453
Atlanta, GA 30348-5453

Welch, Vivian
2412 Avenue S
Lake Worth, FL 33404-4035

Willse, Kevin
5183 Pinetree Drive
Delray Beach, FL 33484-1128

Jeffry Irizarry

Law Offices of Adam Farber, P.A.
1500 GATEWAY BLVD., Suite 220
Boynton Beach, CA 33426-7233

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316-1237

Page 13 of 35

The Village of Wellington
12300 Forest Hill Blvd.
Wellington, FL 33414-7699

Toshibia Financial Services
PO Box 790448
St Louis, MO 63179-0448

UnitedHealthcare Insurance Company
CDM-ATIN: Bankruptcy

185 Asylum Street

03B

Hartford, CT 06103-3408

Villegas Santos, Ivonne
1200 Waterway Village Court, #1117
Greenacres, FL 33413-2173

WPTV-Scripps Media Inc.
PO Box 116871
Atlanta, GA 30368-6871

Weiss Handler & Cornwell PA
2255 Glades Road Suite 218-A
Boca Raton, FL 33431-7392

Wellington Utilities
PO Box 31632
Tampa, FL 33631-3632

Windstream Holdings LLC
PO Box 9001013
Louisville, KY 40290-1013

Michael R Bakst
P. 0. Box 407
West Palm Beach, FL 33402-0407

William J Berger

Weiss, Handler & Cornwell, P.A,
2255 Glades Rd #218

Boca Raton, FL 33431-7391
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 14 of 35

CERTIFICATION

1. I have ‘been designated by Greenspoon Marder, LLP. (the "Applicant") as the professional with
responsibility in this case for compliance with the “Guidelines for Fee Applications for Professionals in the
Southern District of Florida in Bankruptcy Cases” (the "Guidelines").

2. I have read the Applicant's application for compensation and reimbursement of expenses (the
Application"). The application complies with the Guidelines, and the fees and expenses sought fall within the
Guidelines, except as specifically noted in this certification and described in the application.

3. The fees and expenses sought are billed at rates and in accordance with practices customarily
employed by the Applicant and generally accepted by the Applicant's clients.

4. In seeking reimbursement for the expenditures described on Exhibit 2, the Applicant is seeking
reimbursement only for the actual expenditure and has not marked up the actual cost to provide a profit or to
recover the amortized cost of investment in staff time or equipment or capital outlay (except to the extent that
the Applicant has elected to charge for inhouse photocopies and outgoing facsimile transmissions at the
maximum rates permitted by the Guidelines).

5. In seeking reimbursement for any service provided by a third party, the Applicant is seeking
reimbursement only for the amount actually paid by the Applicant to the third party.

6. The following are the variances with the provisions of the Guidelines, the date of each court order
approving the variance, and the justification for the variance:

I HEREBY CERTIFY that the foregoing is true and correct.

GREENSPOON MARDER, LLP.
Attorneys for Chapter 7 Trustee
525 Okeechobee Blvd, Suite 900
West Palm, Begth, FL 33401

 

Michael R. Bakst , ESO.

Florida Bar No. 866377
Dated:October 1, 2019
 

 

Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 15 of 35

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1-A__
SUMMARY OF PROFESSIONAL AND
PARAPROFESSIONAL TIME
PROFESSIONALS
Year
Name Licensed Total Hours} Hourly Rate Total Fees
Rilyn Carnahan 12/31/2002 9.10 475.00 4,322.50
SUBTOTALS 9.10] $475.00 $4,322.50
PARAPROFESSIONALS
Year
Name Licensed Total Hours} Hourly Rate Total Fees
Michael R. Bakst 12/31/1990 85.50 595.00 50,872.50
SUBTOTALS 85.50) $595.00 $50,872.50

 

 

 

 

 

10

 

 
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 16 of 35

TOTAL:
Total Hours by Professional and Paraprofessional: 94.60
"Blended" Hourly Rate: ** $583.46

$55,195.00
Total Professional and Paraprofessional Fees:

* Indicate any changes in hourly rate during this Application and the date of such change: NONE
** Hourly Rate Totals Indicate "blended" hourly rate.

11
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 17 of 35

Exhibit "1-B"

Summary of Professional and Paraprofessional Time by
Activity Code Category for this Time Period Only

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hourly| Tota
Task Code [Name Title Rate Hour: Total Fees
B111 - Contested Matters
Michael R. Bakst Partner 595.00 80.60 47,957.00
Rilyn Carnahan Associate 475.00 9.10 4,322.50
SUBTOTALS 89.70 §2,279.50
B160 - Fee/Employment Applications
Michael R. Bakst Partner 595.00 4.90 2,915.50
SUBTOTALS 4.90 2,915.50

 

 

 

 

 

12

 
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 18 of 35

EXHIBIT 2

Summary of Requested Reimbursement of Expenses
for this Time Period Only

(If this is a final application which does not cumulate prior interim applications, a separate

summary showing cumulative expenses for all applications is attached as well)

1. Filing Fees
2. Process Service Fees
3. Witness Fees
4. Court Reporter Fees and Transcripts
5. Lien and Title Searches
6. Photocopies
(a) In-house Copies
(b) Outside Copies
7. Postage
8. Overnight Delivery Charges (FedEx)
9. Outside Courier/Messenger Services
10. Long-Distance Telephone Charges
11. Long-Distance Fax Transmissions
12. Computerized Research
13. Out of Southern District of Florida Travel
(a) Transportation / Lodging
(b) Meals
14. Other Permissible Expenses

Total Expense Reimbursement Requested

13

$0.00
$270.70
$0.00

$0.00
$0.00

$106.00
$0.00
$990.1¢

$13.00
$0.00
$6.73
$0.00

$19.28

$0.00
$0.00

$1,405.81
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 19 of 35

GreenspoonMarder

Trade Centre South - Suite 700
100 West Cypress Creek Road
Fort Lauderdale, Florida 33309
Toll Free (888) 491-1120
Fax (954) 343-6272
Federal Tax ID XX-XXXXXXX

09/26/2019

Invoice No. 1153487
File No. 29511.0514

FOR PROFESSIONAL SERVICES RENDERED

Eagle Arts & Academy, Inc.

B111-Contested Matters

03/29/2019

03/29/2019

04/01/2019

04/02/2019

04/04/2019

M.Bakst 0.80 476.00 Prepare email to William Berger outlining
proposed to retain his firm as special
counsel; follow up emails as to
modification of proposal for employment

M.Bakst 2.90 1,725.50 Review all purported charging lien
documents from counsel; legal research
as to perfection of same; prepare internal
memorandum as to conclusion with same.

M.Bakst 1.40 833.00 Emails with counsel and internally as to
pending issues in case; emails with
proposed special counsel as to possible
terms of employment

M.Bakst 1.70 1,011.50 Emails with Ned Nashban as to follow up
from meeting with Mr. Blount; emails with
Kapila Mukamal as to same, and other
pending attempts to obtain records

M.Bakst 1.80 1,071.00 Review retention agreements and email as
to same from William Berger; review
additional court orders sent as to pending
litigation; discuss matter with William
Berger

14
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 20 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

04/04/2019 M.Bakst 0.30 178.50 Discuss matter with Scott Orth, attorney
for landlord; review documents sent
04/05/2019 M.Bakst 1.50 892.50 Review recent documents, emails and

other information sent as to contracts with
Debtor, financials, computer information
and other ongoing investigation; prepare
multiple follow up emails as to same.
04/08/2019 M.Bakst 1.30 773.50 Follow up emails with Ned Nashban
upon filing of schedules and court papers
as to certain liens not disclosed in court
filings and certain property not disclosed;
emails with accounting firm and
auctioneer associated with same
04/08/2019 M.Bakst 2.70 1,606.50 Review UCC-I's on file with State of
Florida (locate 6); attempt to match to
court filings and information provided by
Debtor prior to filing of Schedules;
prepare detailed email to Ned Nashban
(Debtor's counsel) outlining questions
with same, including whether certain
property has been returned to certain
creditors and location of certain property.
04/09/2019 M.Bakst 1.30 773.50 Multiple emails with Debtor's counsel as
to verifying ownership of property, liens
on property and ability to sell same
04/10/2019 M.Bakst 0.40 238.00 Emails with Kapila Mukamal regarding
investigation into Debtor's accounting firm
and handling of responsibilities by same.
04/10/2019 M.Bakst 0.40 238.00 Emails back and forth with Scott Orth, on
behalf of landlord, as to requested
language being sought by his client in
letter to closing agent.
04/11/2019 M.Bakst 0.20 119.00 Discuss production of insurance policy
information with Debbie Wasserman at
BB&T; update file accordingly
04/12/2019 M.Bakst 0.20 119.00 Emails with William Berger as to

substitution of party information

15
Case 19-13770-MAM

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

04/12/2019

04/12/2019

04/15/2019

04/16/2019

04/16/2019

04/22/2019

04/22/2019

04/22/2019

04/23/2019

04/23/2019

04/25/2019

M.Bakst

R.Carnahan

M.Bakst

R.Carnahan

R.Carnahan

M.Bakst

M.Bakst

M.Bakst

R.Carnahan

M.Bakst

M.Bakst

Doc 78 Filed 10/01/19 Page 21 of 35

1.60

1.10

0.40

1.10

0.20

0.40

0.50

3.10

1.10

0.30

0.40

952.00

522.50

238.00

522.50

95.00

238.00

297.50

1,844.50

16

$22.50

178.50

238.00

Review all emails of past several days;
prepare follow up emails to Ned
Nashban; prepare follow up emails with
Kapila Mukamal as to additional
documents sent and various insider
transactions.

Review email from Trustee regarding
Sound Tree Licensing Agreement and
issues presented by payments to insiders
company ; review attachments including
licensing agreement.

Review and respond to emails from
William Berger and Ned Nashban as to
litigation against board of directors and
effects of automatic stay

Attend hearing on final motion to approve
employment of counsel and accountants .
Review final order approving employment
of counsel prior to uploading.

Emails with Ned Nashban as to location
of certain data and computers.

Emails with William Berger as to
insurance claim rejection letters; review of
packages sent regarding same

Prepare package of documents, along
with summary, to send to Barry Gruher to
potentially be special counsel for

purposes of insurance causes of action
Attend hearing on motion to employ
special counsel

Emails with William Berger and phone
discussion as to his employment and next
steps within litigation.

Review and respond to emails from Ned
Nashban as to issues in case
Case 19-13770-MAM

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

04/30/2019

04/30/2019

05/01/2019

05/01/2019

05/02/2019

05/02/2019

05/03/2019

05/08/2019

05/08/2019

05/08/2019

05/08/2019

M.Bakst

M.Bakst

R.Carnahan

M.Bakst

R.Carnahan

M.Bakst

M.Bakst

R.Carnahan

R.Carnahan

R.Carnahan

M.Bakst

Doc 78 Filed 10/01/19 Page 22 of 35

1.80

1.70

0.20

1.80

0.20

0.90

0.20

0.60

1.10

2.10

0.20

1,071.00

1,011.50

95.00

1,071.00

17

95.00

535.50

119.00

285.00

$22.50

997.50

119.00

Multiple emails with accountants and
counsel as to 42 boxes of records in
storage and narrowing down of which
records are needed for which purpose.
Review and respond to email from Scott
Orth as to lease; emails with and discuss
lease issues with Debtor's counsel; review
state court litigation with landlord,
including specific provisions dealing with
items at location; prepare internal
memorandum summarizing same.
Receive/review email from W. Berger
regarding Debtor's documents and which
docs he may require.

Prepare motion for supplemental order on
approval of special counsel; prepare
order on same; emails with special
counsel as to same.

Correspondence from W. Berger
regarding additional documents he may
require; review chain of emails; discuss
with trustee.

Review and respond to multiple emails
with counsel as to position of School
Board on various issues.

Emails with Scott Orth negotiating
possible sale of lease rights

Review Sound Tree Licensing
documents.

Receive/review schedule of potential
transfers from Debtor; review files
regarding each category of transfers.
Receive/review shareable with board
minutes.

Emails with special counsel as to
supplemental order approving
employment
Michael R. Bakst AS TRUSTEE

Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 23 of 35

Invoice No. 1153487

05/09/2019

05/14/2019

05/14/2019

05/16/2019

05/16/2019

05/16/2019

05/17/2019

05/21/2019

05/21/2019

05/22/2019

05/28/2019

05/29/2019

05/31/2019

R.Carnahan

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

R.Carnahan

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

0.30

2.00

0.70

0.30

0.30

0.40

0.40

1.10

0.20

0.60

0.30

0.20

0.40

142.50

1,190.00

18

416.50

178.50

178.50

238.00

238.00

522.50

119.00

357.00

178.50

119.00

238.00

Review list of files recovered from
Debtor's laptops.

Prepare motion to approve sale of
leasehold interest

Review changes to motion to approve
sale provided by Scott Orth; emails in
response; revise motion accordingly.
Emails with David Stern, as counsel for
prior landlord, where he was asking
questions about motion to approve sale of
interests within lease

Emails with William Berger as to pending
litigation and attempts to pursue
$85,000.00 transportation claim

Emails with Scott Orth regarding pending
motion to approve sale of interests in
lease

Emails back and forth with Scott Orth as
to scope of sale motion involving lease.
Telephone conference with B. Gruher and
G. Garno regarding insurance issues and
whether a claim exists; conference with
Trustee regarding same.

Emails with Scott Orth as to location of
certain personal property of Debtor
Emails and conferences as to complying
with and coordinate turnover of certain
records to the School Board of Palm
Beach County

Emails back and forth relating to demands
by School Board for certain files

Discuss demands of School Board with
Charles Cohen as to assertion of public
funds purchasing items that have already
been abandoned.

Review and respond to emails from
William Berger as to secured claim filed
by School Board
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 24 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

06/04/2019 M.Bakst 1.30 773.50 Prepare motion to allow turnover of
records and electronics to School Board;
prepare order on same.

06/04/2019 M.Bakst 0.70 416.50 Review email from Ned Nashban as to
Pitney Bowes machine; follow up emails
as to same.

06/05/2019 M.Bakst 0.50 297.50 Multiple emails regarding turn over of
items to School Board.

06/06/2019 M.Bakst 0.50 297.50 Review email from accountants outlining

missing documents; emails with Ned
Nashban, debtor's counsel, back and
forth as to same.

06/11/2019 M.Bakst 1.40 833.00 Prepare for and attend hearings on
motion to approve sale of lease rights as
well as motion to extend time to assume
or reject; revise proposed orders based
on rulings.

06/11/2019 M.Bakst 0.80 476.00 Review email from Robert Furr as to
Displaced Student Grant funds; internal
conferences and emails as to same;
prepare email in response.

06/11/2019 M.Bakst 0.70 416.50 Receive email from Bill Berger as to
litigation issues with School Board; phone
conversation as to same; review follow up
email as to statutory question; review
same and prepare email in response.

06/11/2019 M.Bakst 0.30 178.50 Review and respond to email from Ned
Nashban as to his client's position on a
teacher's claim; internal emails as to same

06/12/2019 M.Bakst 0.40 238.00 Emails with various parties as to providing
access to storage location to School
Board

06/12/2019 M.Bakst 0.30 178.50 Review related emails; prepare email to

former property manager of Debtor as to
knowledge of personal property left at
premises.

19
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 25 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

06/12/2019 M.Bakst 0.30 178.50 Follow up email to Scott Orth as to
contact information for current owner
with knowledge of personal property left
at premises, also in regard to sale of
estate's interest in lease

06/13/2019 M.Bakst 0.80 476.00 Review email with attached chart
updating information from accountants as
to missing bank and financial documents;
internal emails as to subpoenas for same.

06/13/2019 M.Bakst 0.40 238.00 Review email response from Denissa
Rivero from ABM Building Solutions,
LLC regarding questions about location
of personal property of the Debtor left at
location; prepare email in response;
prepare email to attorneys for School
Board seeking information they may have.

06/14/2019 M.Bakst 0.30 178.50 Review follow up email from Denisssa
Rivero as to items as rental property;
prepare follow up email to Robert Furr
and Charles Cohen as to information
being sought from their client, the Palm
Beach County School Board.

06/14/2019 M.Bakst 0.70 416.50 Prepare letter with enclosures to
Wellington School Property LLC seeking
information as to property of Debtor left
at school location pre-petition.

06/14/2019 M.Bakst 0.10 59.50 Review and respond to email from
Robert Furr as to questions about
location of certain personal property

06/15/2019 M.Bakst 0.20 119.00 Review and respond to Scott Orth as to
order approving sale of certain lease
rights.

06/18/2019 M.Bakst 0.20 119.00 Review and respond to email from Scott
Orth as to lease assignment.

06/21/2019 M.Bakst 0.40 238.00 Review and revise proposed lease
assignment from Scott Orth; emails as to
same

20
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 26 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

06/26/2019 M.Bakst 0.30 178.50 Prepare email to Robert Furr and Charles
Cohen regarding information being
obtained from the School Board as to
items remaining at the prior leased
premises of the Debtor

06/26/2019 M.Bakst 0.70 416.50 Review matter as to service of process on
School Board, as well as pending
litigation on School Board; emails with
William Berger, special counsel, regarding
litigation status and issues.

06/26/2019 M.Bakst 1.00 595.00 Prepare notice of intent to serve
subpoena upon Wellington School
Property, LLC; prepare subpoena;
prepare notice of Rule 2004 examination
duces tecum.

06/27/2019 M.Bakst 0.20 119.00 Discuss pending issues in case with
Charles Cohen
06/27/2019 M.Bakst 0.20 119.00 Emails with Ned Nashban as to subpoena

upon purchaser of real property
previously leased by the Debtor.

06/28/2019 M.Bakst 0.20 119.00 Review email from David Stern as to
case; discuss matter with him
06/28/2019 M.Bakst 0.70 416.50 Emails with Charles Cohen, attorney for

School Board, as to information on
personal property of the Debtor left at
leased location, as well as with Ned
Nashban, Debtor's counsel; follow up
emails as to same.

06/28/2019 M.Bakst 0.80 476.00 Receive and review IRS notice of levy for
2016 tax year, in violation of the
automatic stay; emails with accountants
and internally as to same.

07/01/2019 M.Bakst 1.40 833.00 Prepare agreed motion for turnover of
student grant funds, with order on same
07/05/2019 M.Bakst 0.80 476.00 Emails with Bill Berger as to 4th DCA

status order; emails to special counsel as
to same; follow up emails as to same.

21
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 27 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

07/11/2019 M.Bakst 0.90 535.50 Emails with School Board as to necessary
forms required to obtain turnover of
funds; review and finalize certain forms

07/16/2019 M.Bakst 0.80 476.00 Review Florida statutes as to service on
an LLC, including Florida Statute Section
605.0117; Emails back and forth with
process server as to attempts to serve
Wellington School Property, LLC

07/16/2019 M.Bakst 0.50 297.50 Prepare revised Notice of Intent to Serve
Subpoena, Subpoena and 2004 notice
duces tecum as to Wellington School
Property, LLC to provide new date
based upon inability to serve prior
subpoena.

07/16/2019 M.Bakst 0.20 119.00 Review and respond to email from
School Board representative as to
delivery of check; internal emails as to
same

07/18/2019 M.Bakst 1.20 714.00 Review multiple 4th DCA Orders as to
status updates on appeal; emails as to
same and filing of court paper

07/19/2019 M.Bakst 1,20 714.00 Review recent 4th DCA court order as to
requirement to provide status report;
emails with Ned Nashban as to same;
revise and finalize proposed status report
to file with the 4th DCA

07/23/2019 M.Bakst 0.30 178.50 Emails with process server as to attempts
to serve Wellington School Property,
LLC and alternate actions to take.

07/25/2019 M.Bakst 0.30 178.50 Discuss matter of 4th DCA appeal status
request with Debtors' counsel; internal
emails as to same

07/25/2019 M.Bakst 0.60 357.00 Emails with counsel and Debtor as to 4th
DCA status report; internal conferences
as to same.

22
Case 19-13770-MAM Doc 78 Filed 10/01/19 Page 28 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

07/25/2019 M.Bakst 1.40 833.00 Review information as to employee wage
claims and necessary tax information;
prepare letters to numerous employees
seeking information necessary for tax

purposes.

08/01/2019 M.Bakst 0.30 178.50 Additional emails with process server as
to attempts to serve Wellington School
Property, LLC

08/07/2019 M.Bakst 0.40 238.00 Review return of service demonstrated

that service has been obtained upon
Wellington School Property, LLC; emails
with Greg Blount as to whether or not
deposition will take place tomorrow.

08/07/2019 M.Bakst 0.40 238.00 Emails with attorney Kevin MacWilliam
regarding Welllinton School Property,
LLC subpoena

08/20/2019 M.Bakst 1.40 833.00 Review all prior emails with Debtor's

counsel, School Board, and any prior
persons with knowledge to compile
documents and information for Wellington
School Property deposition; internal
emails as to same.

08/20/2019 M.Bakst 0.60 357.00 Emails with counsel for School Board and
School Board representative that
responded to me as to any type of
inventory or photographs of items at
location.

08/20/2019 M.Bakst 0.80 476.00 Review file as to transportation claim of
$85,000.00; emails and telephone call
with Bill Berger as to same; internal
emails as to same.

08/20/2019 M.Bakst 0.20 119.00 Prepare email to Marcos Jimenez as to
upcoming deposition of Wellington
School Property, LLC in an attempt to
ascertain disposition of personal property
left a premises when Debtor vacated.

23
Case 19-13770-MAM Doc 78

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

08/20/2019

08/20/2019

08/21/2019

08/21/2019

08/22/2019

08/22/2019

08/23/2019

08/23/2019

08/23/2019

M.Bakst 0.80
M.Bakst 0.60
M.Bakst 0.70
M.Bakst 0.30
M.Bakst 3.30
M.Bakst 0.40
M.Bakst 0.50
M.Bakst 0.90
M.Bakst 0.30

Filed 10/01/19 Page 29 of 35

476.00

357.00

416.50

178.50

1,963.50

24

238.00

297.50

535.50

178.50

Emails with accountants as missing bank
records, subpoenas for same, and ability
to complete avoidance analysis
Additional emails with School Board as
to obtaining photographs of leasehold
premises upon their inspection.

Review and respond to emails from
Marcos Jimenez regarding deposition of
Wellington School.

Emails with Greg Blount regarding
Wellington School deposition.

Prepare for and take Rule 2004
examination of Wellington School
Property, LLC.; review related emails
and documents beforehand; review
documents produced at deposition after
conclusion of examination.

Emails and telephone discussion with
Marcos Jimenez regarding deposition set
for today of his client

Emails with Marcos Jimenez regarding
ownership of personal property and
representative of Academica to contact.
Review emails from Greg Blount with
attachments as to personal property at
prior leasehold location; review file;
prepare email in response.

Review and respond to email from Bill
Berger regarding transportation claim
Michael R. Bakst AS TRUSTEE

Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 30 of 35

Invoice No. 1153487

08/26/2019

08/29/2019

09/05/2019

09/06/2019

09/09/2019

09/10/2019

09/17/2019

09/17/2019

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

M.Bakst

2.10

0.30

0.20

1.70

0.40

0.20

0.40

1.20

1,249.50

178.50

119.00

1,011.50

25

238.00

119.00

238.00

714.00

Review multiple photos sent by School
Board as to property of the Debtor at the
leasehold premises; review deposition
notes and documents from depo of
current owner; emails back and forth with
Furr Cohen as to position of School
Board on ownership of personalty; emails
with William Berger as to same; review
multiple follow up emails with more
photos

Emails with Charles Cohen regarding
personalty at leasehold location

Review and respond to email from
Charles Cohen as to position of School
Board as to property at leasehold
location.

Review latest bank reconciliation and
transfer analysis from Kapila Mukamal;
emails as to same.

Review matter as to lack of response
from Marcos Jimenez; follow up emails
back and forth as to same.

Follow up emails with Charles Cohen as
to position of School Board on ownership
of personal property at prior leasehold
location.

Review of email from School Board as to
not claiming an ownership interest in
personal property at former leaseholder
premises; discuss same with potential
auctioneer to evaluate whether to bring
suit

Review all pending matters in case to
prepare for; participate in internal
conference as to case status and possible
litigation claims
Case 19-13770-MAM

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

Doc 78 Filed 10/01/19 Page 31 of 35

09/20/2019 M.Bakst 0.30 178.50
09/20/2019 M.Bakst 0.20 119.00
09/20/2019 M.Bakst 0.20 119.00
09/20/2019 M.Bakst 0.60 357.00
09/23/2019 M.Bakst 0.20 119.00
09/25/2019 M.Bakst 0.70 416.50
Task Subtotal 89.70 52,279.50
B160-Fee/Employment Applications
03/28/2019 M.Bakst 1.70 1,011.50
03/28/2019 M.Bakst 1.40 833.00
04/02/2019 M.Bakst 1.30 773.50
04/18/2019 M.Bakst 0.50 297.50
Task Subtotal 4.90 2,915.50
HOURS
TOTAL FOR SERVICES

26

Review and respond to email from
Marcos Jimenez seeking additional
information about personal property at
leasehold premises

Internal emails as to follow up as to
demand for turnover of personal property
at leasehold premises

Emails with auctioneer as to value of
personal property at leasehold premises
Review status of emails with Marcos
Jimenez, attorney for owner of leasehold
premises, regarding personal property at
leasehold premises; prepare email seeking
turnover of same.

Emails with Marcos Jimenez as to items
at leasehold premises.

Emails internally as well as with Marcos
Jiminez as to photographs of personal
property at leasehold premises

Prepare emergency application to employ
counsel, with affidavit and order;
underlying emails as to same

Prepare emergency application to employ
accountant, with order; underlying emails
involving same

Prepare for and attend hearings on
emergency employment of counsel and
accountants; prepare proposed interim
order based on Court's ruling.

Prepare final orders approving
employment of counsel and employment
of accountant, based on ruling of Court.

94.60
55,195.00
Case 19-13770-MAM Doc 78

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

DISBURSEMENTS

03/31/2019 Westlaw - Online legal research - 1
04/08/2019 Document Reproduction - 424
04/09/2019 Postage - 1
04/11/2019 Postage - 1
04/22/2019 Postage - 26
04/22/2019 Postage - 14
04/22/2019 Postage - 73
04/23/2019 Postage - 1
04/24/2019 Postage - 4
04/24/2019 Postage - 26
04/24/2019 Postage - 85
05/01/2019 Long Distance/Telephone Expense
05/02/2019 Postage - 115
05/08/2019 Postage - 114
05/15/2019 Postage - 28
05/15/2019 Postage - 31
05/15/2019 Postage - 25
05/15/2019 Postage - 2
05/15/2019 Postage - 9
05/15/2019 Postage - 7
05/15/2019 Postage - 25
05/21/2019 Postage - 1
05/28/2019 Postage - 20
05/28/2019 Postage - 1
05/28/2019 Postage - 103
06/10/2019 Postage - 3
06/10/2019 Postage - 2
06/10/2019 Postage - 112
06/10/2019 Postage - 13
06/13/2019 Postage - 145
06/14/2019 Postage - 1
06/14/2019 Postage - 1
06/18/2019 Postage - 144
06/20/2019 Delivery/Courier - 1
06/21/2019 Postage - 1

Filed 10/01/19

27

Page 32 of 35

19.28
106.00
233.60

56.06

13.06

7.06
36.56
0.95
2.06
13.06
42.50
6.73

74.75

57.06

26.66

40.36

23.75

1.06
10.8¢
3.56

32.50

0.5¢

13.06

0.5¢

66.95

1.5¢
1.06
56.00
6.56
72.50
6.95
0.56
72.06
13.06
0.56
Michael R. Bakst AS TRUSTEE

Invoice No. 1153487

06/24/2019

Case 19-13770-MAM Doc 78 Filed 10/01/19

Page 33 of 35

 

Postage - I 0.56
06/25/2019 Postage - 3 1.5¢
06/26/2019 Postage - 2 2.66
06/27/2019 Postage - 1 0.50
07/01/2019 Postage - 3 1.56
07/03/2019 Postage - 3 1,50
07/16/2019 Postage - 2 2.60
07/17/2019 Postage - 1 0.5¢
07/17/2019 Postage - 2 1.36
07/23/2019 Service of Process 74.16
08/07/2019 Postage - 3 1.95
08/08/2019 Postage - 3 1.56
08/14/2019 Postage - 1 0.50
08/21/2019 Service of Process 196.66
09/13/2019 Postage - 1 0.56

TOTAL FOR DISBURSEMENTS $1,405.81

AMOUNT DUE THIS INVOICE $56,600.81

TIME SUMMARY
Name Title Hourly Rate Total Total Fees
Hours

Rilyn Carnahan Associate 475.00 2.10 997.5
Michael R. Bakst Partner 595.00 0.20 119.0€
Total 94.60 $55,195.00

28
Case 19-13770-MAM Doc78_ Filed 10/01/19 Page 34 of 35

Michael R. Bakst AS TRUSTEE
Invoice No. 1153487

 

 

 

TASK CODE SUMMARY
Task Code Description Total Hours Total Fees
Bill Contested Matters 89.70 52,279.50
B160 Fee/Employment Applications 4.90 2,915.50
Total 94.60 $55,195.00
TASK CODE SUMMARY PER TIMEKEEPER
Total
Name Title Hourly Rate Hours Total Fees
B111-Contested Matters

Michael R. Bakst Partner $595.00 80.60 $47,957.00
Rilyn Carnahan Associate $475.00 9.10 $4,322.50
Subtotal 89.70 $52,279.50

B160-Fee/Employment Applications
Michael R. Bakst Partner $595.00 4.90 $2,915.50
Subtotal 4.90 $2,915.50

COST SUMMARY

Code Description Amount Billec
LDIST Long Distance/Telephone Expense 6.73
SDEL Delivery/Courier 13.00
SDOC Document Reproduction 106.00
SERV Service of Process 270.70
SRES Online Legal Research 19.28

29
Ps, LIQDHXA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

    

Lo STIVIOL

wm

So

Ly

o

a

oO

oO

QO

ao

a .

3

3

a

3

2

Le

oO

BM

°

Q

=

<x

=

oO

ie

ck

a

a 6107/9S7/6

= 00°6£0°11$ Issor'l$ | 00'S6I‘Ss$ Is'sorl$ oo's6l’sss$ “8100/82/¢ 61/1/01
ypeqploH WrqployH pied poaoiddy | posoiddy 139pigo pajysonbay pajysonboy | pozssod
sasuodxy $99] sosuodx | sosuodx] jo aug sosuedx] POMed bb aa

 

  

 

MOVACTOH |

 

  

 

   

 

 

  

 

    

  

  
 

 

 

TVWAOUddV

 

  

 

     

 

   

  

 

 

 

      
    
 

 

 

  

   

          

   

 

 

 
